Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “artificial intelligence engine”, “speech recognition module”, “image recognition module”,  ”text recognition module”, ”facial recognition module”, ”cognitive module” in claims 1, 4, 13, 14, and 16-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 13, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “artificial intelligence engine”, “speech recognition module”, “image recognition module”, ”text recognition module”, ”facial recognition module”, ”cognitive module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2020/0184936) in view of Kudurshian et al. (US 2017/0358305) in view of Sizemore (US 2011/0205057).

Regarding claim 1, Joseph discloses (See Fig 2, Fig 4):
An intelligent assistant embodied as a wearable computing device (See [0037-0038] [0050]);
a microphone (See [0047]); 
a speaker (See [0047]); 
a network interface (See [0044]); 
a processor (See Fig 7 [0085-0090]); and 
a storage having instructions which, when executed by the processor, cause the processor to (See Fig 5): 
receive a contextual voice command from the user via the microphone, the contextual voice command using a non-explicit reference to an object in an environment (See Fig 5 502 receive an audio input at a voice-controlled device);
capture an image of the environment including the object via the camera (See [0047] identity detection device, camera, used to identify users and determine positions of users in related to the device.  ); 
transmit the contextual voice command and the image to an artificial intelligence engine to cause a contextual task to be performed, the contextual task including a computerized action relating to the object (See Fig 5 determine identity of user of audio input and capturing context factors. See also [0058-0059] speaking an audio command to the voice controlled device to provide instruction to fix a particular utility box, where image recognition reads on an artificial intelligence engine.  The virtual assistance receives the audio command and provides instruction to capture an image of the users view and may include image recognition to identify the utility box. See [0068-0072] using sensors to determine context factors including camera capturing images of the physical environment); 
receive a response associated with the contextual task that was performed based at least on the contextual voice command (See [0056] response based on audio input speech.); and 
output the response to the user via the speaker (See [0047] outputting audio signals from audio engine);
furthermore, Joseph suggests that the functions of a virtual assistant can be carried out at a server.
Joseph does not explicitly disclose transmitting the contextual voice command and the image to an artificial intelligence engine via the network interface to cause a contextual task to be performed.
Kudurshian discloses that it was known for a digital assistant to be a thin-client providing users with input and output processing functions and delegating functionalities to a backend server (See [0051-0054] [0210]); communicating with the DA server over a network (See [0047-0048]);  and discloses a digital assistant receiving user input voice commands and contextual information from a plurality of sensors associated with the user input command (See [0092-0093]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph with the known methods of Kudurshian predictably resulting in transmitting the contextual voice command and the image to an artificial intelligence engine via the network interface to cause a contextual task to be performed by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of saving resources at the client device as suggested by Kudurshian.
Joseph does not disclose the device is embodied in a backpack, comprising: a strap including a camera that faces a front direction of a user when the user wears the backpack;
Sizemore discloses that it was known for a backpack to include a strap including a camera that faces a front direction of a user when the user wears the backpack (See Fig 1a-1C and [0026]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph with the known methods of Sizemore predictably resulting in the device being embodied in a backpack comprising: a strap including a camera that faces a front direction of a user when the user wears the backpack by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of capturing relevant video in front of a user as suggested by Sizemore.

	
Regarding claim 2, Joseph Kudurshian and Sizemore further disclose the backpack of claim 1, further comprising: a compass, wherein the instructions further cause the processor to sense a direction that the user is facing via the compass (See Kudurshian [0199] where sensors include compass). 

Regarding claim 3, Joseph Kudurshian and Sizemore further disclose the backpack of claim 1, further comprising: a global positioning system (GPS) unit, wherein the instructions further cause the processor to determine a location of the user via the GPS unit (See Joseph [0045] [0053] [0085]).

Regarding claim 5, Joseph Kudurshian disclose the system of claim 4, but do not disclose wherein the wearable includes a backpack.
Sizemore discloses that it was known for a backpack to include a strap including a camera that faces a front direction of a user when the user wears the backpack (See Fig 1a-1C and [0026]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph with the known methods of Sizemore predictably resulting in the device being embodied in a backpack comprising: a strap including a camera that faces a front direction of a user when the user wears the backpack by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of capturing relevant video in front of a user as suggested by Sizemore.

Regarding claim 7, Joseph and Kudurshian disclose the system of claim 6, but do not disclose wherein the camera is located in a strap of the wearable and facing a front direction of the user.
Sizemore discloses that it was known for a backpack to include a strap including a camera that faces a front direction of a user when the user wears the backpack (See Fig 1a-1C and [0026]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph with the known methods of Sizemore predictably resulting in the device being embodied in a backpack comprising: a strap including a camera that faces a front direction of a user when the user wears the backpack by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of capturing relevant video in front of a user as suggested by Sizemore.

Claims 4, 6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2020/0184936) in view of Kudurshian et al. (US 2017/0358305).

Regarding claim 4, Joseph discloses a system, comprising: 
a wearable [0037] [0038] [0050] [0054] [0058] (virtual assistant device embodied as a wearable device such as smart glasses); 
a sensor attached to the wearable, the sensor being fixed relative to a body of a user and capable of sensing an environment (See [0058] smart glasses with camera); 
a processor (See Fig 7 [0085-0090]); and 
a storage having instructions which, when executed by the processor, cause the processor (See Fig 7 [0085-0090]) to: 
receive a contextual voice command that includes reference to an object in the environment (See [0058] The utility technician may speak an audio command to the voice-controlled device to provide instruction to fix a particular utility box); 
detect the object in the environment using the sensor (See [0058] The virtual assistant that receives the audio command may provide instructions to the smart glasses to capture an image of the user's view.); 
cause an artificial intelligence engine to perform a contextual task relating to the object in response to the contextual voice command (See [0058] The virtual assistant may include image recognition system that can identify the utility box that the utility technician is looking at from the captured image provided by the camera of the smart glasses.); and output a response associated with the contextual task to the user (See [0047] outputting audio signals from audio engine; See [0066] outputting recipe as image or audio based on context.).
Joseph does not explicitly disclose receiving a contextual voice command that includes a pronoun to refer to an object in the environment.
Kudurshian discloses that it was known to receive contextual voice commands that include pronouns to refer to objects (See Fig 8E, 9C,  and 10A “show me all”,  9G “I tagged”, Fig 11D “make it full screen”);
and discloses a digital assistant receiving user input voice commands and contextual information from a plurality of sensors associated with the user input command (See [0092-0093]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph with the known methods of Kudurshian predictably resulting in receiving a contextual voice command that includes a pronoun to refer to an object in the environment by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of indicating objects of interest without knowing exactly which in a group is desired as suggested by Kudurshian.

	
Regarding claim 6, Joseph and Kudurshian further disclose the system of claim 4, wherein the sensor includes a camera (See Joseph [0058] [0047] [0054]).

Regarding claim 8, Joseph and Kudurshian further disclose the system of claim 4, further comprising: a speaker for outputting the response, wherein the response includes auditory feedback (See Joseph [0047] outputting audio from speakers to output information to the user).

Regarding claim 9, Joseph and Kudurshian disclose the system of claim 4, further comprising: a light emitting diode for outputting the response, wherein the response includes visual feedback (See Kudurshian [0068] sensors include LED touch screen display; See Joseph [0066] output may include visual display).


Regarding claim 10, Joseph and Kudurshian further disclose the system of claim 4, further comprising: a haptic actuator for outputting the response, wherein the response includes haptic feedback (See Joseph [0047] providing haptic feedback based on user interface).

Regarding claim 11, Joseph and Kudurshian further disclose the system of claim 4, further comprising: a network interface for connecting to a network through a companion device that is capable of connecting to the network (See Fig 2, Fig 4 and [0049-0051] connecting to auxiliary device).

Regarding claim 12, Joseph and Kudurshian disclose the system of claim 4, but do not explicitly disclose further comprising: a battery for charging a companion device.
Kudurshian discloses it was known for a user device to include a batter providing power (See [0053]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to further modify the known system of Joseph with the known methods of Kudurshian predictably resulting in providing a battery for charging a companion device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of being able to use an auxiliary device on the go.

	

Regarding claim 13, Joseph discloses a method, comprising:
receiving a contextual voice command that references an object in an environment without explicitly identifying the object (See [0058] The utility technician may speak an audio command to the voice-controlled device to provide instruction to fix a particular utility box);
capturing a recording of the environment including the object (See [0058] The virtual assistant that receives the audio command may provide instructions to the smart glasses to capture an image of the user's view.);
using an artificial intelligence engine to determine an identification of the object and to interpret the contextual voice command based at least on the identification of the object (See [0058] The virtual assistant may include image recognition system that can identify the utility box that the utility technician is looking at from the captured image provided by the camera of the smart glasses.); and
causing a contextual task to be performed in response to the contextual voice command, the contextual task including a computerized action relating to the object in the environment (See [0047] outputting audio signals from audio engine; See [0066] outputting recipe as image or audio based on context.).

Joseph does not explicitly disclose receiving a contextual voice command that references an object in an environment without explicitly identifying the object
Kudurshian discloses receiving a contextual voice command that references an object without explicitly identifying the object (See Fig 8E, 9C, and 10A “show me all”,  9G “I tagged”, Fig 11D “make it full screen”);
and discloses a digital assistant receiving user input voice commands and contextual information from a plurality of sensors associated with the user input command (See [0092-0093]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph with the known methods of Kudurshian predictably resulting in receiving a contextual voice command that references an object in an environment without explicitly identifying the object by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of indicating objects of interest without knowing exactly which in a group is desired by a user as suggested by Kudurshian.

Regarding claim 14, Joseph and Kudurshian further disclose the method of claim 13, further comprising: using a speech recognition module to interpret the contextual voice command (See Joseph [0043] [0056] speech recognition engine).

Regarding claim 15, Joseph and Kudurshian further disclose the method of claim 13, wherein the recording includes one or more of: an audio recording, an image recording, and/or a video recording (See Joseph [0047] [0058]).

Regarding claim 16, Joseph and Kudurshian further disclose the method of claim 13, further comprising: using an image recognition module to determine the identification of the object in the recording (See Joseph [0058] image recognition engine).


Regarding claim 18, Joseph and Kudurshian further disclose the method of claim 13, further comprising: using a facial recognition module to determine the identification of the object in the recording (See Joseph [0059] facial recognition techniques).

Regarding claim 19, Joseph and Kudurshian further disclose the method of claim 13, further comprising: using a cognitive module to determine the contextual task to be performed in response to the contextual voice command (See Joseph [0068] reads on process of determining context factors by a system embodied in software/hardware).

Regarding claim 20, Joseph and Kudurshian further disclose the method of claim 13, further comprising: generating a response associated with the contextual task; and transmitting the response to be output to a user (See Joseph [0047] outputting audio signals from audio engine; See [0065-0066] outputting recipe as image or audio based on context).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2020/0184936) in view of Kudurshian et al. (US 2017/0358305) and further in view of Bright (US 2019/0012714).

Regarding claim 17, Joseph and Kudurshian disclose the method of claim 13, but do not explicitly disclose further comprising: using a text recognition module to determine the identification of the object in the recording.
Bright discloses that it was known to use text recognition to determine to identify content (See [0088] [0035] [0052] optical character recognition and natural language text processing).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Joseph further with the known methods of Bright predictably resulting in using a text recognition module to determine the identification of the object in the recording by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a user to query for products via a text input as suggested by Bright.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425